United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      October 19, 2006

                                                               Charles R. Fulbruge III
                               No. 05-60826                            Clerk


                        RONALD DALE RICHARDSON,

                                                  Plaintiff - Appellant,

                                  versus

  NEW CENTURY MORTGAGE CORP; BARRY HUNT, JR, doing business as
   United Mortgage Desoto and Equity Title & Escrow Company of
    Memphis LLC; EQUITY TITLE & ESCROW COMPANY OF MEMPHIS LLC,

                                                 Defendants - Appellees.



            Appeal from the United States District Court
              for the Northern District of Mississippi
                        Case No. 2:03-CV-372


Before JONES, Chief Judge, and SMITH and STEWART, Circuit Judges.

PER CURIAM:*

           The court has considered appellant’s position in light of

the briefs and pertinent portions of the record.          Appellant raises

no significant arguments or factual or legal issues that he did not

raise in the district court.      Having done so, we find no reversible

error of fact or law and affirm for essentially the reasons stated

in the comprehensive opinion of the district court.

           AFFIRMED.




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.